RESCRIPT.
The testimony shows no contract between the plaintiff and defendant for the hiring of the house. The contract was with the father of the defendant, as the head of the family. Though wages of the defendant were taken by the plaintiff for the payment of the rent while he was employed by it, his wages belonged to his father, he being a minor while so employed. The fact that he continued to live with his father as a member of the family after attaining his majority, is not sufficient to show an adoption of the contract or to raise an implied agreement on his part to pay the rent.
New trial granted, and case remitted to the Common Pleas Division with direction to enter judgment for the defendant for costs.